DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 06/10/2021.
Claims 1-16 are currently pending and have been examined.




















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 06/10/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamison et al. (USPGP 2012/0042025 A1 hereinafter JAMISON, in view of Hanson et al. (US 5,974,398 A), hereinafter HANSON, and further in view of Umeda (USPGP 2013/0066707 A1), hereinafter UMEDA.

Claims 1 and 9:
JAMISON as shown below discloses the following limitations:
an incentivization server comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: (see at least Figure 1 as well as associated and related text)
receive one or more electronic communications from one or more transmitting user devices intended for transmission to one or more receiving user devices, each electronic communication comprising content and one or more incentives to engage with the content; (see at least Figures 7A, 10, 11, 12 as well as associated and related text)
create a queue of electronic communications for each receiving user device, the queue comprising a hierarchical order of the electronic communications intended for transmission to that receiving user device, the hierarchical order based on the one or more incentives to engage with the content in the electronic communications; (see at least paragraph 0059)
transmit to each receiving device the queue of electronic communications for that receiving user device; (see at least Figures 7A, 10, 11, 12 as well as associated and related text)
determine which of the one or more incentives in each electronic communication have been fulfilled based on the level of user engagement with the content of that electronic communication; (see at least paragraphs 0057-0059, 0117, 0141-0143)
JAMISON does not specifically disclose remit to the transmitting user device the incentive or incentives for each electronic communication that have been determined to have been fulfilled. However, HANSON, in at least Figure 3 item 330 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize JAMISON with the remittance technique of HANSON because, “Most entertainment and information media such as television, radio, newspapers, and magazines are heavily subsidized by advertising.  A recently emerging medium is on-line services in which a customer connects to an information service via a computer and telephone line.  Many on-line services are subscription-based and require a fee to use.  Accordingly, on-line services could be significantly more attractive to customers if the subscription costs could be reduced by advertiser subsidies.  Unfortunately, on-line service providers have not yet found a way to deliver advertising in ways that are both effective for advertisers and acceptable to the customer.  This is largely because a balance has not been found between consumers' desire to have complete control over their on-line experience (and its cost) and the advertiser's need to deliver its message to the customer.  Unlike many traditional information media, an on-line service may charge its customers according the amount of time the customer is connected to the on-line service.  Thus, viewing advertising may cost the customer money.” (HANSON: column 1, lines 15-34).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of JAMISON/HANSON does not specifically disclose determine a level of user engagement with each electronic communication in the queue of each receiving user device, the level of user engagement being based on the amount of time a user of that receiving device engages with the content of that electronic communication.  UMEDA, however, in at least paragraphs 0097, 0154, 0161, and 0184 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the incentivization method of JAMISON/HANSON with the remittance technique of UMEDA because, “There exists a problem that the user or users' attention towards advertisements will not sustain for long period if the advertisement is uninteresting or irrelevant to them.  Whether or not the user feels that an advertisement is interesting, UMEDA: paragraph 0006)
Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2 and 10:
The combination of JAMISON/HANSON/UMEDA discloses the limitations as shown in the rejections above.  JAMISON further discloses the following limitations:
a valuation engine comprising a second plurality of programming instructions stored in the memory and operating on the processor of the incentivization server, wherein the programming instructions, when operating on the processor, cause the processor to:
assign implicit valuations of the time of the user of each receiving device based on the value of incentives determined to have been fulfilled.
See at least paragraphs 0002, 0015, 0108, 0109 - campaign effectiveness, campaign optimization or effectiveness functionality, testing.




Claims 3 and 11:
The combination of JAMISON/HANSON/UMEDA discloses the limitations as shown in the rejections above.  JAMISON further discloses the following limitations:
the valuation engine further adjusts the implicit valuations based on the type of content in each electronic communication.
See at least paragraphs 0002, 0015, 0108, 0109 - campaign effectiveness, campaign optimization or effectiveness functionality, testing.

Claims 4 and 12:
The combination of JAMISON/HANSON/UMEDA discloses the limitations as shown in the rejections above.  JAMISON further discloses the following limitations:
the valuation engine further adjusts the implicit valuations based on the transmitting user device that sent each electronic communication.
See at least paragraph 0098 - The click-through registers the targeting advertising server as a source and the advertisers' accounts are appropriately updated.

Claims 5, 6, 13, and 14:
The combination of JAMISON/HANSON/UMEDA discloses the limitations as shown in the rejections above.  HANSON further discloses the following limitations:
an auction engine, comprising a third plurality of programming instructions stored in the memory and operating on the processor of the incentivization server, wherein the programming instructions, when operating on the processor, cause the processor to:
increase the one or more incentives for a given electronic communication based on one or more parameters indicating a value of engagement with the content of that electronic communication to a user of the transmitting user device transmitting that electronic communication.
the one or more incentives for a given electronic communication are further increased based on the value of incentives offered by other users of transmitting devices.
See at least column 1, lines 54-62; column 8, lines 8-23.  
JAMISON with the engagement optimization technique of HANSON because, “Most entertainment and information media such as television, radio, newspapers, and magazines are heavily subsidized by advertising.  A recently emerging medium is on-line services in which a customer connects to an information service via a computer and telephone line.  Many on-line services are subscription-based and require a fee to use.  Accordingly, on-line services could be significantly more attractive to customers if the subscription costs could be reduced by advertiser subsidies.  Unfortunately, on-line service providers have not yet found a way to deliver advertising in ways that are both effective for advertisers and acceptable to the customer.  This is largely because a balance has not been found between consumers' desire to have complete control over their on-line experience (and its cost) and the advertiser's need to deliver its message to the customer.  Unlike many traditional information media, an on-line service may charge its customers according the amount of time the customer is connected to the on-line service.  Thus, viewing advertising may cost the customer money.” (HANSON: column 1, lines 15-34).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).








Claims 7, 8, 15, and 16:
The combination of JAMISON/HANSON/UMEDA discloses the limitations as shown in the rejections above.  HANSON further discloses the following limitations:
a valuation repository, comprising a fourth plurality of programming instructions stored in the memory and operating on the processor of the incentivization server, wherein the programming instructions, when operating on the processor, cause the processor to:
open and close digital valuation accounts at the request of users of transmitting user devices and receiving user devices; and
store digital valuations deposited by those users; and
remit incentives by transferring digital valuations from the account of one user to the account of another user.
the valuation repository further has online access to bank 5 accounts, and can withdraw and deposit money to those accounts electronically, either directly or through digital valuation accounts.
See at least column 4, lines 35-44, column 5, lines 22-37, column 11, lines 6-15.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the incentivization method of JAMISON with the engagement accounting technique of HANSON because, “Most entertainment and information media such as television, radio, newspapers, and magazines are heavily subsidized by advertising.  A recently emerging medium is on-line services in which a customer connects to an information service via a computer and telephone line.  Many on-line services are subscription-based and require a fee to use.  Accordingly, on-line services could be significantly more attractive to customers if the subscription costs could be reduced by advertiser subsidies.  Unfortunately, on-line service providers have not yet found a way to deliver advertising in ways that are both effective for advertisers and acceptable to the customer.  This is largely because a balance has not been found between consumers' desire to have complete control over their on-line experience (and its cost) and the advertiser's need to deliver its message to the customer.  Unlike many traditional information media, an on-line service may charge its customers according the amount of time the customer is connected to HANSON: column 1, lines 15-34). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).























Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SUGAYA, SHUNJI.  (JP 2013/168039 A).  “To support a salesperson in sales activity for electrical equipment by analyzing information on types of the electrical equipment connected to networks. Equipment configuration information comprising a set of model-related information acquired from communicative equipment connected to local networks is stored with correspondence to the local networks.  On the basis of the stored equipment configuration information, information on equipment absent in one of the local networks is output to a salesperson terminal to thereby recommend sales of the equipment.”

Open Education Resource.  Principles of Marketing.  (March 17, 2009).  Retrieved online 01/28/2021.
http://uilis.unsyiah.ac.id/oer/files/original/2f362063c1ea310942dd0c364360b42f.pdf


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)